Citation Nr: 0027932	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher (compensable) rating 
for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
April 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
asbestosis, and assigned a noncompensable rating.  


                                                           
REMAND

The veteran is appealing the original assignment of a 
noncompensable disability rating for service-connected 
asbestosis, and as such, that claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the disability at 
issue will be considered during the entire period from the 
initial assignment of a noncompensable disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Board is not satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, further development is required to comply with 
the duty to assist the veteran in establishing his claim.  
See 38 U.S.C.A. § 5107(a).  The relevant evidence is 
summarized below.

At the time of the March 1998 rating decision that awarded 
service connection for asbestosis, the evidence of record 
included a January 1998 VA examination report.  The veteran 
complained of shortness of breath, which he said began about 
three years ago.  The examiner noted that an earlier CAT scan 
was of record, which revealed the presence of pleural 
scarring, and was indicative of a previous exposure to 
asbestos.  The veteran indicated that he could walk a block 
before stopping, and having to catch his breath.  He denied 
wheezing.  He indicated that he had quit smoking three years 
ago, but had never been a heavy smoker.  The examiner 
indicated that a chest x-ray and CAT scan had confirmed 
asbestosis.  There was mild obstruction on the pulmonary 
function tests.  The concluding diagnosis was emphysema and 
asbestosis.  

The Board notes that the results of the pulmonary function 
tests, dated in February 1998, reveal FVC at 92 percent of 
predicted value.  It was noted that these results suggested 
no significant change since tests performed in November 1995.  

In an April 1998 statement from a VA doctor, she indicated 
that the veteran's emphysema was "quite symptomatic", which 
was believed to be partly caused by his exposure to asbestos 
during service.  The physician suggested that the veteran 
undergo additional pulmonary function test that include DLCO 
findings.
 
VA pulmonary function studies performed in May 1998, revealed 
FVC at 55 percent of predicted value.  Diffusion capacity was 
90 percent of predicted value.  It was noted that "[p]oor 
reproducibility precludes meaningful interpretation of the 
flow-volume curve."  The DLCO was reported to be within 
normal limits.

In July 1998, the veteran underwent another VA examination.  
He essentially restated his complaints made in the January 
1998 VA examination.  The examiner stated that the pulmonary 
function tests were basically within normal limits.  It was 
noted that the veteran claimed that his shortness of breath 
was minimal, and only on exertion, not at rest.  The 
diagnosis was asbestosis, without any current significant 
pulmonary compromise.  

In November 1998, the veteran submitted lay statements from 
his mother and other acquaintances of his.  Those statements 
each note that they had observed the veteran complaining of 
and experiencing increased shortness of breath.  

In December 1998, the veteran testified at a hearing at the 
RO that he had more difficulty breathing during hot weather.  
He also stated that increased activity, or walking uphill, 
caused him to have difficulty breathing.  The veteran 
indicated that he had sinusitis, and when he would get an 
upper respiratory condition it would aggravate his 
asbestosis.  The veteran stated that he used Atrovent and 
Proventil a couple of times per day, for shortness of breath.  

In September 2000, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran stated that he would breath heavy after walking one 
block, and would feel a little winded.  He also stated that 
he would tire more easily, due to the difficulty he had 
breathing.  The veteran indicated that he was using an 
inhaler, Serevent, which would help if he used it when he was 
out of breath.  He indicated that he used the inhaler on a 
regular basis.  He stated that he would order refills of the 
medication by mail.  He could not remember the date of his 
last medical appointment, but indicated that he had missed 
it, and that essentially, his condition was unchanged.  The 
veteran also stated that when he became short of breath, he 
experienced wheezing.  

The evidence of record includes February 1998 pulmonary 
function test results, which reflect FVC at 92 percent of 
predicted value.  Those results were essentially unchanged 
from pulmonary function tests performed in November 1995.  
The May 1998 pulmonary function studies included an FVC 
reading of 55 percent of predicted value, which would support 
a compensable rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6833.  However, a notation on those test results also 
indicates that there was poor reproducibility, which 
precluded meaningful interpretation of the flow-volume curve.  
Moreover, the May 1998 results also indicate that the 
veteran's DLCO was reported to be within normal limits.  
Shortly following the May 1998 pulmonary function studies, in 
the July 1998 VA examination the examiner stated that the 
pulmonary function tests were within normal limits, and he 
concluded that the veteran had no significant pulmonary 
compromise.  

While the conclusions made by the medical examiners in the 
January 1998 and July 1998 VA examination reports indicate 
that the veteran's asbestosis is not productive of pulmonary 
impairment that would warrant a compensable rating, it is the 
Board's judgment that, in light of the May 1998 pulmonary 
function studies that included an FVC reading of 55 percent 
of predicted value, albeit an apparent unreliable finding, 
the veteran should undergo repeat pulmonary function studies.  
The Board further finds that the April 1998 statement from a 
VA doctor, wherein she indicated that the veteran's emphysema 
was "quite symptomatic" and was believed to be partly 
caused by his exposure to asbestos during service, raises a 
claim for service connection for emphysema, both on direct 
incurrence and secondary bases.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  The Board 
further finds that the service connection issue is 
intertwined with the increased rating issue in appellate 
status.  That is, given the fact that emphysema is also rated 
on the basis of pulmonary function test results (see 
38 C.F.R. § 4.97, Diagnostic Code 6803), this issue is 
"inextricably intertwined" with the issue of entitlement to 
the assignment of a compensable rating for asbestosis and it 
must be formally adjudicated by the RO.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In light of the foregoing, this case is REMANDED for the 
following development:

1.  The veteran should be afforded a VA 
pulmonary  examination to assess the 
current severity of his service- 
connected asbestosis.  The examination 
must include pulmonary function studies, 
as well as any other tests that are 
deemed necessary.  The claims folder and 
a copy of this REMAND should be made 
available to the examiner for review.  
The examiner must opine whether it is at 
least as likely as not that the veteran's 
emphysema is causally related to his 
exposure to asbestos during service, and 
whether it is at least as likely as not 
that the veteran's asbestosis caused or 
aggravated his emphysema.  If there is no 
causal relationship to service or to 
service-connected asbestosis, to the 
extent that is possible, the examiner 
should distinguish symptoms and any 
abnormalities shown by the pulmonary 
function tests that may be present due to 
emphysema from pulmonary impairment 
attributable to asbestosis. 
2.  The RO must adjudicate the raised, 
intertwined claim of service connection 
for emphysema on direct incurrence and 
secondary bases.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Allen v. Brown. 7 Vet. 
App. 439 (1995).  If that claim is 
denied, the veteran must be appraised of 
his appellate rights.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to the assignment of a 
compensable rating for asbestosis based 
on the additional evidence received.  The 
RO must consider the severity of 
asbestosis during the entire period from 
the initial assignment of a 
noncompensable disability rating to the 
present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If any part of the 
determination remains adverse to the 
veteran, the RO should then furnish the 
veteran and his representative a 
supplemental statement of the case in 
accordance with the applicable appellate 
procedures, and they should be provided 
with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.









The purpose of this REMAND is to obtain additional 
development and to comply with due process of law, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



